PER CURIAM
The police officers had probable cause to seek a warrant for the defendant's residence. Their efforts to secure the premises, given that others were in and about the house, were justified. The evidence in plain view is therefore admissible. As such, the ruling of the trial court granting the motion to suppress is reversed. The motion to suppress is denied and this matter is remanded to the trial court for further proceedings.
REVERSED and REMANDED; MOTION TO SUPPRESS DENIED.
JOHNSON, C.J., would deny.
GENOVESE, J., would deny.